Citation Nr: 9933158	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  95-05 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Entitlement to an increased rating for a generalized anxiety 
disorder, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 RO decision which denied the 
veteran's claim for an increase in a 10 percent rating for a 
generalized anxiety disorder.  In October 1996, the Board 
remanded the case to the RO for further evidentiary 
development.  The case was returned to the Board in May 1999.


FINDING OF FACT

The veteran's generalized anxiety disorder is productive of 
no more than mild social and industrial impairment, and 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.


CONCLUSION OF LAW

The criteria for a rating, in excess of 10 percent, for a 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.132, Code 9400 (1996); 
38 C.F.R. § 4.130, Code 9400 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1968 to 
November 1971.  A review of his service medical records does 
not reflect any pertinent abnormalities.

By a July 1988 RO decision, service connection was granted 
for a generalized anxiety disorder (as secondary to a 
service-connected back disorder) and such was rated as 10 
percent disabling.

A June 1990 VA examination report shows that the veteran 
reported feeling nervous and said he was constantly arguing 
with people.  He said he was seeing a private physician who 
was prescribing him Valium, among other things.  He denied 
drug or alcohol use.  On mental status examination, he was 
oriented.  His mood was anxious and somewhat depressed.  His 
affect was appropriate.  His sleep and appetite were erratic.  
Memory and concentration were impaired.  He did not have 
anhedonia.  He denied having hallucinations, delusions, 
thought broadcasting or insertion, suicidal ideation, 
phobias, obsessions, compulsions, or panic attacks.  The 
diagnosis was a generalized anxiety disorder.

In a November 1990 statement, the veteran's supervisor at the 
United States Post Office indicated that the veteran was 
constantly out sick due to his chronic back problems.  He 
indicated that the veteran had the worst attendance record in 
the unit.  It was also noted that he did not get along with 
his co-workers.  Many co-workers apparently refused to work 
with the veteran as he was always out sick thereby causing 
them to do extra work in his absence. 

In March 1991, the veteran's co-workers indicated that he had 
missed a lot of work because of his back problems.  They also 
indicated that he was variously moody, anxious, and 
depressed.

A June 1991 VA compensation examination report shows that the 
veteran complained of anxiousness, depression, and poor 
sleep.  He denied use of alcohol or illicit drugs in the 
present or past.  On mental status examination, he was 
oriented.  His mood was anxious and depressed.  His affect 
was appropriate.  His memory was fair and his concentration 
was poor.  He had no anhedonia and enjoyed watching 
television.  He had no compulsions, obsessions, panic 
attacks, hallucinations, delusions, or thought insertion or 
broadcasting but he admitted to having ideas of reference.  
He admitted to occasional suicidal ideation but denied a 
history of such.  He said he often felt tired, irritable, and 
angry.  The diagnosis was a generalized anxiety disorder.

The findings of the February 1992 VA compensation examination 
are very similar to his June 1991 examination, discussed 
above.  However, there were a few differences and such 
include that his mood was mildly depressed.  His memory and 
concentration were impaired, and he had no looseness of 
associations.  Again, the diagnosis was a generalized anxiety 
disorder. 

A May 1994 medical record shows that the veteran was seen at 
the emergency room of Beth Israel Medical Center after taking 
10 Sominex pills in a reported attempt to commit suicide 
because of his depression.  He reported he was depressed 
about his home and job.  It was noted that this was the first 
time he had a suicidal gesture.  The diagnoses included a 
drug overdose and depression.  The veteran was to be admitted 
to a hospital.  [The veteran reports he was then admitted to 
Kings County Hospital.  After the Board remanded the case, 
the RO made unsuccessfuly attempts to obtain the records from 
the hospital.  The RO then asked the veteran to submit the 
medical records or submit a release form so the RO could get 
the records, but he did not respond.] 

In September 1994, the veteran underwent a VA psychiatric 
examination and reported he had worked for the post office 
from 1971 to January 1994.  After that, he said, he worked as 
a deliveryman until May 1994 and had not worked since.  He 
said he had attempted suicide in May 1994 and was briefly 
hospitalized.  His complaints included anxiety, depression, 
poor concentration, and insomnia, among other things.  On 
mental status examination, he was oriented.  His speech was 
coherent; his mood was depressed and anxious; and his memory 
was intact.  He had no suicidal ideation, hallucinations, or 
delusions.  It was noted that he performed serial 7s poorly.  
The Axis I diagnoses were a generalized anxiety disorder and 
dysthymia.  His global assessment of functioning (GAF) score 
was 65 in the past year and 50 in the current year.

An August 1996 VA medical certificate shows that the veteran 
presented for treatment of chest pain.  The diagnostic 
impressions included atypical chest pain and anxiety. 

An August 1996 VA psychiatric consultation request shows that 
the veteran reported having domestic problems and requested 
to see a psychiatrist.  On consultation examination, the 
veteran complained that after 10 years of faithful marriage 
he found out his wife was talking on the phone with another 
man.  On mental status examination, his affect was anxious; 
and his speech was coherent and goal directed.  There was no 
evidence of hallucinations or delusions.  He had good 
insight, judgment, and impulse control.  The impression was a 
partner relational problem. 

VA medical records, dated in 1997, show that the veteran 
received treatment for atypical chest pain.  

An October 1998 VA compensation examination report shows that 
the veteran said he was not receiving psychiatric treatment.  
He also said that in the past year, he had talked to a 
psychiatrist in the emergency room a couple of times.  He 
said he had attempted suicide in 1994 or 1995.  It was noted 
that the veteran lived with his wife and two children.  He 
said he drove for a car service a couple of days a week.  As 
for complaints, the veteran related he had no patience with 
people, including his wife and children.  He said he was not 
happy with his life and himself.  He said he talked to 
himself a lot and still had suicidal ideation.  It was noted 
that he got upset if anything went wrong, and said that 
everything "pissed him off."  He said he yelled and 
screamed a lot.  He said he was always tired, and slept 
during the day.  He said he was not using drugs or alcohol.  
He said he had no friends.  On mental status examination, he 
was oriented in three spheres, and his memory and 
concentration were fair.  He had no obsessive or ritualistic 
behavior.  His mood was depressed and unhappy, and his affect 
was appropriate.  The Axis I diagnoses were a dysthymic 
disorder and a generalized anxiety disorder.  The Axis II 
diagnosis was an avoidant personality disorder.  His GAF 
score was 55. 

II.  Legal Analysis

The veteran's claim, for an increase in a 10 percent rating 
for a generalized anxiety disorder, is well grounded, meaning 
plausible.  38 U.S.C.A. § 5107(a).  All relevant facts have 
been properly developed to the extent possible and, 
therefore, the VA's duty to assist the veteran has been 
satisfied.  Id.  It is noted that the Board remanded the case 
to the RO in 1996 for further evidentiary development.  In 
this regard, the veteran failed to respond to a letter asking 
him to sign a release form so that additional relevant 
records could be obtained from a specific facility.  The duty 
to assist is not a one-way street, and the veteran has not 
fulfilled his duty to cooperate in this matter.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  As a result, the claim 
must be reviewed based on the evidence of record.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

During the course of the veteran's appeal, the regulations 
pertaining to evaluating psychiatric disabilities were 
revised.  The veteran's generalized anxiety disorder was 
initially evaluated under 38 C.F.R. § 4.132, Code 9400 
(effective prior to November 7, 1996).  This code provides 
for a 10 percent rating when the criteria is less than 30 
percent, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent rating is warranted when there is definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people; and where psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Code 9400 (1996).  
In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" (for a 
30 percent rating under 38 C.F.R. § 4.132)  is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.

On November 7, 1996, the rating criteria for psychiatric 
disabilities were revised and are now found in 38 C.F.R. 
§ 4.130.  A 10 percent rating is now warranted for a 
generalized anxiety disorder when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.  A 30 
percent rating is warranted when there is occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Code 9400 (effective November 7, 1996).

As the veteran's claim for an increased rating for a 
generalized anxiety disorder was pending when the regulations 
pertaining to psychiatric disabilities were revised, he is 
entitled to the version of the law most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).

As an initial matter, it is noted that the veteran has a 
personality disorder.  A personality disorder is not a 
disease or injury for VA compensation purposes, and related 
impairment may not be considered in support of the veteran's 
claim for an increased rating for a generalized anxiety 
disorder.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. 
Principi, 3 Vet. App. 439 (1992).  

Applying the old criteria, the Board finds that there is no 
persuasive evidence that shows that the veteran's generalized 
anxiety disorder produces more than a "mild" (10 percent) 
degree of industrial impairment.  A review of the record 
shows he had stable employment with the U.S. Post Office for 
well over two decades, from 1971 to January 1994.  While he 
did indeed have attendance problems while working at the post 
office, such were not attributed to his psychiatric condition 
but rather to his back problems.  See November 1990 statement 
by the veteran's supervisor.  After working for the post 
office, the veteran briefly worked as a delivery man until 
May 1994.  He was briefly treated at a hospital for a drug 
overdose and depression in May 1994, and at a September 1994 
VA examination he reported no work for several months.  He 
was seen for outpatient evaluation in August 1996 for a 
relationship problem, but there is no indication of any other 
psychiatric care in recent years.  At the October 1998 VA 
examination, it was noted the veteran was not receiving 
psychiatric treatment.  He reported he was working part-time 
for a car service, but there is no indication that lack of 
full-time work is due to psychiatric symptoms.

With regard to social impairment, it is noted that the 
veteran experienced problems with his co-workers while 
employed at the post office.  However, such problems were not 
attributed to his actual interactions with others but rather 
to his consistent absence in the workplace due to non-
service-connected back problems.  Apparently, the veteran's 
co-workers had to cover his work load on the occasions when 
he was absent from work and such caused resentment.  
Additionally, it is noted that the veteran reports he has few 
friends and has had some relational problems with his wife; 
however, such is of limited import since social impairment is 
of significance in the rating process only as it affects 
working ability.  38 C.F.R. § 4.129 (1996). 

In sum, the Board notes that there is no recent evidence on 
file showing that, due to a generalized anxiety disorder, the 
veteran has definite impairment in the ability to establish 
and maintain effective and wholesome relationships with 
people; and that psychoneurotic symptoms result in such 
reduction of initiative, flexibility, efficiency, and 
reliability levels as to produce definite impairment, as 
would warrant a 30 percent rating.  38 C.F.R. § 4.132, Code 
9400 (1996).  Rather, the weight of the evidence shows that 
the veteran's generalized anxiety disorder more nearly 
approximates the criteria for a 10 percent rating under the 
old criteria (mild social and industrial impairment).  Id.

With respect to the new rating criteria, it is pointed out 
that at the most recent VA compensation examination, 
performed in October 1998, he was oriented in three spheres; 
and his memory and concentration were fair.  His affect was 
appropriate; however, his mood was depressed and unhappy.  
Reviewing the entire claims file, there is no evidence on 
file showing that the generalized anxiety disorder has 
resulted in an occasional decrease in work efficiency and 
intermittent periods of the inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory loss 
(such as forgetting names, directions, recent events.)  
Overall, it appears that his condition is mild and no more 
than 10 percent disabling.  Notably, aside for brief 
treatment episodes in 1994 and 1996, the veteran has not 
received any sort of psychiatric treatment (including 
medication) in recent years.  Based on all the evidence, an 
increased rating, to 30 percent, is not warranted under the 
new criteria.  38 C.F.R. § 4.130, Code 9400 (1999).

In conclusion, the Board finds that the weight of the 
evidence establishes that the veteran's generalized anxiety 
disorder is no more than 10 percent disabling under either 
the old or new regulations concerning ratings for psychiatric 
disorders.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).







ORDER

An increased rating for a generalized anxiety disorder is 
denied.



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals


 

